IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-50133
                          Summary Calendar


UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

KATHLEEN OLIVER BONO,
                                     Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-91-CR-41-ALL
                       - - - - - - - - - -
                          June 23, 1999

Before DAVIS, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Kathleen Oliver Bono, federal prisoner # 56219-080 seeks

leave to proceed in forma pauperis (“IFP”) on appeal.      Bono has

failed to raise any nonfrivolous issues for appeal.     See United

States v. Boutwell, 896 F.2d 884, 889-90 (5th Cir. 1990)(one-

judge order).   Bono has presented no basis for her claims that

the district court erred in imposing a fine or in ordering

forfeiture of her appearance bond.    Accordingly, Bono’s motion to

proceed IFP on appeal is DENIED.    Because Bono’s appeal is

frivolous, it is DISMISSED.    See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.